  4:18-cr-03150-JMG-CRZ Doc # 45 Filed: 05/15/19 Page 1 of 7 - Page ID # 151
                                                                     :· ILl:u
                                                        U. :~;. r.;i :::;Ti-< lC T CU l.:i< i
              IN THE UNITED STATES DISTRICT doURT                   1
                                                                         OF I Ftn.,\'.:;:·;,
                  FORTHEDISTRICTOFNEBRASI%19MAY 15 Pt! l,:1,·

UNITED STATES OF AMERICA,

                 Plaintiff,

vs.                                                VERDICT FORM

SABAS RODRIGUEZ-CISNEROS,

                 Defendant.
  4:18-cr-03150-JMG-CRZ Doc # 45 Filed: 05/15/19 Page 2 of 7 - Page ID # 152



                                 Conspiracy

Find one of the following:
(Place an 'X' beside one, but only one, of the two statements).

_;(_A.            We find the defendant, Sabas Rodriguez-Cisneros, guilty
                  beyond a reasonable doubt of conspiracy to distribute or
                  possess with intent to distribute one or more of the following
                  controlled substances: methamphetamine, a mixture or
                  substance     containing     a    detectable    amount       of
                  methamphetamine, or fentanyl, under Instruction #10.

_ _ _ _ B.        We find the defendant, Sabas Rodriguez-Cisneros, not guilty
                  of conspiracy to distribute or possess with intent to
                  distribute any of the following controlled substances:
                  methamphetamine, a mixture or substance containing a
                  detectable amount of methamphetamine, or fentanyl, under
                  Instruction #10.




                                       2
  4:18-cr-03150-JMG-CRZ Doc # 45 Filed: 05/15/19 Page 3 of 7 - Page ID # 153



                                Type of Drug

If, but only if, you have found the defendant guilty of conspiracy, you must
find which drug or drugs were the object of the conspiracy:

(Place an "X" beside any of the drugs that you have found, beyond a reasonable
doubt, were the drug or drugs that the conspirators agreed to distribute or
possess with intent to distribute):

      -~x~ 1.           Actual methamphetamine or a mixture or substance
                        containing a detectable amount of methamphetamine.

      _ _ _ _ 2.         Fentanyl.

If you are unable to agree as to any drug, leave all the choices blank.




                                        3
  4:18-cr-03150-JMG-CRZ Doc # 45 Filed: 05/15/19 Page 4 of 7 - Page ID # 154



                  Amount of Actual Methamphetamine

If, but only if, you have found the defendant guilty of conspiracy to distribute
methamphetamine or possess methamphetamine with intent to distribute it
(that is, if you checked line #1 on page 3 of this verdict form), you must then
find the amount of actual methamphetamine involved, as explained in
Instruction #13:

(Place an "X" beside one, but only one, of the three quantity choices)

      We find unanimously beyond a reasonable doubt that the defendant is
      responsible for, and the conspiracy, as it pertained to the defendant,
      involved the following quantity of actual methamphetamine:

      ~X~_1.            50 grams or more.

      _ _ _ _ 2.        At least 5 grams but less than 50 grams.

      _ _ _ _ 3.        Less than 5 grams.

Check the drug quantity which you unanimously agree was involved in the
offense. If you are unable to agree as to the quantity, check [3] (the entry for
the lowest drug quantity).




                                       4
  4:18-cr-03150-JMG-CRZ Doc # 45 Filed: 05/15/19 Page 5 of 7 - Page ID # 155



  Weight of Mixtures or Substances ·containing Methamphetamine

If, but only if, you have found the defendant guilty of conspiracy to distribute
methamphetamine or possess methamphetamine with intent to distribute it
(that is, if you checked line #1 on page 3 of this verdict form), you must then
find the total weight of mixtures or substances containing methamphetamine,
as explained in Instruction #13:

(Place an "X" beside one, but only one, of the three quantity choices)

      We find unanimously beyond a reasonable doubt that the defendant is
      responsible for, and the conspiracy, as it pertained to the defendant,
      involved the following quantity of mixtures or substances containing
      methamphetamine:

      -~x'--      1.    500 grams or more.

      _ _ _ _ 2.        At least 50 grams but less than 500 grams.

      _ _ _ _ 3.        Less than 50 grams.

Check the drug quantity which you unanimously agree was involved in the
offense. If you are unable to agree as to the quantity, check [3] (the entry for
the lowest drug quantity).




                                       5
  4:18-cr-03150-JMG-CRZ Doc # 45 Filed: 05/15/19 Page 6 of 7 - Page ID # 156



                                   Fentanyl

If, but only if, you have found the defendant guilty of conspiracy to distribute
fentanyl or possess fentanyl with intent to distribute it (that is, if you checked
line #2 on page 3 of this verdict form), you must then find whether distribution
of fentanyl, or possession of fentanyl with intent to distribute it, was an object
of the conspiracy:

(Place an "X" beside one, but only one, of the two choices)

      We find unanimously beyond a reasonable doubt that the defendant is
      responsible for, and the conspiracy, as it pertained to the defendant,
      some quantity of fentanyl:

      _ _ _ _ 1.         Yes.

      ~X~2.              No.

If you are unable to unanimously agree as to this drug, check line #2 for "no."




                                        6
  4:18-cr-03150-JMG-CRZ Doc # 45 Filed: 05/15/19 Page 7 of 7 - Page ID # 157



                   EXECUTION OF VERDICT FORM

The foreperson shall sign and date the verdict form, and such signature shall
mean that the verdict of the jury was unanimous.

     Dated thisl~ay of May, 2019.


                                          if6REPEifoo'N , .




                                      7
